Citation Nr: 1454236	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to higher disability ratings for a low back disability, assigned a 10 percent rating prior to May 13, 2013, and a 20 percent rating thereafter for functional impairment of the spine; a separate 10 percent rating beginning May 13, 2013, for radiculopathy involving the left lower extremity; and a separate 10 percent rating beginning May 13, 2013, for radiculopathy involving the right lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 2005.   

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The matter was previously before the Board, most recently in April 2013, when it was remanded for further development.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

When this case was before the Board in May 2014, it was remanded for further development and adjudicative action.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Prior to May 13, 2013, the low back disability was manifested by limitation of motion; forward flexion was not limited to 60 degrees or less; the combined range of motion was not limited to 120 degrees or less; guarding or spasm resulting in abnormal gait or spinal contour was not present; and there was no associated neurological impairment in either lower extremity.

2.  From May 13, 2013, the low back impairment has been manifested by limitation of motion, but forward flexion has not been limited to 30 degrees or less, and ankylosis has not been present.

3.  From May 13, 2013, the radiculopathy involving each lower extremity has more nearly approximated mild than moderate.

4.  The low back disability has not resulted in incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The Veteran's low back disability does not warrant a rating in excess of 10 percent prior to May 13, 2013, a rating in excess of 20 percent for functional impairment of the spine beginning May 13, 2013, or separate ratings in excess of 10 percent for radiculopathy involving each lower extremity beginning May 13, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237; § 4.124, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in October 2008, prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Veteran has been afforded appropriate VA examinations to determine the severity of his low back disability and associated radiculopathy, most recently in 2013.  The examination records report all findings necessary to rate the low back disability and associated radiculopathy, and the Veteran has not asserted, and the evidence of record does not show, that the low back disability or radiculopathy has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  In this regard, the Board notes that a supplemental statement of the case was issued considering entitlement to increased ratings for the radiculopathies in September 2014.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the September 2014 SSOC did not reconsider entitlement to an increased rating for the low back disability.  No new, pertinent evidence was associated with the record after the most recent (June 2013) SSOC which considered that matter, however.  Thus, another SSOC was not needed.  

Accordingly, the Board will address the merits of the appellant's claim.


Legal Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013). 

The low back disability is evaluated under the general rating formula for rating diseases and injuries of the spine (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  The ratings apply with or without symptoms such as pain, stiffness, or aching.  The Formula provides an evaluation of 20 percent if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula also provides for a separate rating for any associated neurologic impairment.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disability of the sciatic nerve are set forth under Diagnostic Code 8520.  38 C.F.R. § 4.124.  Under Diagnostic Code 8520, a 10 percent rating for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability. 

January and July 2008 VA treatment records reveal that the Veteran denied paresthesia and gait abnormality.  A July 2008 VA physical medicine record reveals the Veteran's history of numbness or tingling down the legs, mainly with awkward positions.  Examination revealed full motor strength, intact sensation to light touch and joint proprioception, and negative straight leg raise.  The record indicates that the Veteran had a "definite strain component" to his low back pain with "no signs of radiculopathy."  An August 2008 VA treatment record indicates that the Veteran had minimal paraspinal muscle tenderness and was able to flex and extend without problems.  The record adds that the lower extremities had intact sensation to light touch and normal muscle mass and tone.  A subsequent August 2008 VA treatment record reveals the Veteran's history of lower back pain that radiated down into the legs, "more so" in the left leg.  The Veteran denied limb weakness.  Examination revealed normal motor strength and muscle tone, no atrophy, intact sensation to light touch, proprioception, and pinprick in the lower extremities, and normal gait.  Reflexes were 3+ bilaterally, though ankle jerk was a bit less as compared to the right.  The diagnosis was lumbar radiculopathy affecting left L5/S1.  

A September 2008 Dr. D. treatment record reveals the Veteran's history of radicular back pain without lower extremity weakness or numbness.  Examination revealed mild tenderness and no deformity.  Range of motion testing revealed 90 degrees of flexion, 30 degrees of extension, and 30 degrees of lateral flexion, with moderate pain with lateral flexion.  Straight leg raise was negative, sensation was intact, motor strength was full in the lower extremities, and deep tendon reflexes were 3+ bilaterally.  An October 2008 Dr. B. treatment record reveals that "range of motion of the lumbar spine is limited to extremes of flexion and extension."  Motor strength was 5/5 in the lower extremities, and ankle and knee reflexes were 3+ bilaterally.  An October 2008 VA treatment record indicates that the Veteran had normal gait, no muscle atrophy, no abnormal movement, full motor strength, and symmetric reflex.  There were tenderness and muscle spasm on the left side of the back.  

At a October 2008 VA examination the Veteran reported a history of back pain, worse with bending, sitting, walking, and lifting.  He reported radiation of pain and some sensation changes going down the left leg.  He denied bowel or bladder changes, incapacitating episodes, or flare-ups.  He also denied interference with his job or daily activity.  Examination revealed normal motor strength, grossly intact sensation to light touch, and present deep tendon reflexes.  There was no axial tenderness, deformity, or spasm.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The Veteran reported pain at the end of flexion, extension, and lateral flexion.  There was no additional loss of joint function after repetition.  The examiner diagnosed thoracic and lumbar disc herniations and lumbar radiculopathy.  

December 2008 Dr. D. treatment records reveal the Veteran's history of persistent back pain.  He denied problems with lower extremity coordination.  Examination revealed intact sensation, full motor strength, and 3+ deep tendon reflexes.  Range of motion testing on December 2, 2008, further revealed forward flexion to 90 degrees, extension to 30 degrees, and lateral flexion to 30 degrees, with moderate pain with lateral flexion.  

A January 2009 Dr. D. treatment record reveals the Veteran's history of doing "quite well."  Examination revealed mild tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 30 degrees of extension, and 30 degrees of lateral flexion bilaterally.  There was moderate discomfort with lateral flexion.  Straight leg raise was negative bilaterally, sensation was intact, motor strength was full, and deep tendon reflexes were present and symmetric.  A March 2009 Dr. D. treatment record reveals the Veteran's history of worsening low back pain.  The Veteran reported that the pain radiated into the thighs and was associated with weakness in the lower extremities, particularly when the symptoms are "more inflamed."  He reported that the pain was aggravated with prolonged sitting and driving.  He denied regular use of pain medications for his back pain, though he sometimes used oxycodone at night to help rest.  Examination revealed moderate tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 30 degrees of extension, and 30 degrees of lateral bending bilaterally.  Straight leg raise was negative bilaterally, sensation was intact, motor strength was full in the lower extremities, and deep tendon reflexes were 2+ bilaterally.  

A subsequent March 2009 VA treatment record reveals the Veteran's history of low back pain since August 2008, which had progressively worsened and now radiated down the legs daily.  The Veteran denied any weakness in the lower extremities.  He reported some paresthesia at the base of the spine.  Examination revealed mild thoracic kyphosis and lumbar flattening and tenderness to palpation.  Range of motion (flexion, extension, rotation, and lateral flexion) was normal, though there was pain with extension and lateral flexion.  Sensation was intact to light touch, pinprick, and joint proprioception, motor strength was full, and straight leg raise was negative bilaterally.  

An April 2009 VA treatment record reveals the Veteran's history of low back pain that radiated down into the thighs.  Examination revealed normal muscle tone with no atrophy, present and symmetric reflex, and normal station and gait.  The Veteran was diagnosed with lower back pain with worsening radicular symptoms.  The examiner noted that although the Veteran's patellar reflexes had gotten frisky over the year, there was no finding of cord compression on exam.  A subsequent April 2009 VA treatment record indicates that the Veteran had mild thoracic kyphosis and lumbar flattening and tenderness to palpation.  Range of motion (flexion, extension, rotation, and lateral flexion) was normal, though there was pain with extension, lateral flexion, and right rotation.  Sensation was intact to light touch, pinprick, and joint proprioception, motor strength was full, and straight leg raise was negative bilaterally.  

A May 2009 Dr. D. treatment record reveals the Veteran's history of discomfort in his lower back.  He also reported one episode of left lower extremity weakness while driving his car, which was temporary and resolved quickly.  He denied present lower extremity weakness or numbness.  He reported experiencing "some episodic bilateral posterior thigh discomfort radiating into his knees."  He reported physical therapy had helped.  Examination revealed no tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 30 degrees of extension, and 30 degrees of lateral flexion bilaterally, all pain-free.  Straight leg raise was negative, sensation was intact, motor strength was full, and deep tendon reflexes were present and symmetric.  The examiner noted that the Veteran was neurologically intact on examination.  An October 2009 Dr. D. treatment record indicates that sensation was intact, motor strength was full in the lower extremities, and deep tendon reflexes were 2+ in the lower extremities.  

An April 29, 2010, Dr. D. treatment record reveals the Veteran's history of persistent radicular low back pain.  He reported that when he crossed his legs, his left leg "falls asleep."  He also reported weakness in the legs "at times," largely due to pain.  He added that he had experienced a significant increase in pain in the previous 45 days.  Examination revealed moderate tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 20 degrees of extension, and 20 degrees of lateral flexion.  There was moderate pain with forward flexion, extension, or lateral flexion.  Straight leg raise was negative, sensation was intact, motor strength was full in the lower extremities, and reflexes were symmetric and equal.  

A May 4, 2010, private medical record indicates that the Veteran had an overall decrease in active range of motion due to muscle tightness and pain.  A May 24, 2010, M.M.C. treatment record reveals histories of radicular low back pain and episodes where he feels the legs are going to give out.  Examination revealed non-antalgic gait.  Lumbar range of motion was limited due to pain with flexion to approximately 20 degrees and virtually no extension.  There was mild motor weakness of the knee flexors at 4/5+ bilaterally but no gross motor deficit.  There were no sensory deficits, and deep tendon reflexes were 3+ bilaterally.  Straight leg raise was positive on the left in a seated position.  A May 27, 2010, Dr. D. treatment record reveals the Veteran's history of radicular back pain.  He denied any persistent lower extremity numbness or weakness.  Examination revealed moderate tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 20 degrees of extension, and 20 degrees of lateral flexion.  There was moderate pain with lateral flexion, flexion, and extension.  Straight leg raise was negative, sensation was intact, motor strength was full in the lower extremities, and deep tendon reflexes were equal and symmetric.  A July 2010 H. C. & Y. treatment record reveals that the Veteran had forward flexion to 90 degrees, normal extension, diminished and painful right lateral bend, and diminished left rotation while standing.  While sitting, the Veteran had diminished forward flexion and lateral flexion, with a lot of pain with right lateral flexion.  

August 12, 2010, and November 29, 2010, M.M.C. treatment records indicate that examination revealed non-antalgic gait.  Lumbar range of motion was limited due to pain with forward flexion to approximately 20 degrees and virtually no extension.  There was mild motor weakness of the knee flexors at 4/5+ bilaterally but no gross motor deficit.  There were no sensory deficits and deep tendon reflexes were 3+ bilaterally.  Straight leg raise was positive on the left in a seated position.  

At the March 2011 hearing, the Veteran testified that he could bend down and touch his toes and "bend in half 90 degrees."  He explained that he was always very flexible, however, and indicated that he believed he should not be punished for his hyperflexibility.  

A March 10, 2011, private treatment record reveals the Veteran's history of constant low back pain, which was associated with an ache and pain in the buttocks and thighs.  He reported that if he sits for longer than 10 minute, he experiences some paresthesia and numbness in the lower extremities.  He also reported that the legs feel weak and balance feels "somewhat off" "at times."  He described episodes where he loses strength in the legs, drags his feet, and at times trips.  Examination revealed tenderness.  Range of motion testing revealed 80 degrees of forward flexion, 30 degrees of extension, and 30 degrees of lateral flexion bilaterally.  There was pain with flexion and lateral flexion.  Straight leg raise was negative, sensation was intact, motor strength was intact, and reflexes were 2+ bilaterally, though the reflexes in the patellar and Achilles tendons were somewhat brisk.  

April 25, 2011, and October 10, 2010, M.M.C. treatment records indicate that examination revealed non-antalgic gait.  Lumbar range of motion was limited due to pain with flexion to approximately 20 degrees and virtually no extension.  There was mild motor weakness of the knee flexors at 4/5+ bilaterally but no gross motor deficit.  There were no sensory deficits and deep tendon reflexes were 3+ bilaterally.  Straight leg raise was positive on the left in a seated position.  An October 13, 2011, Dr. D. treatment record reveals the Veteran's negative histories as to radiating lower extremity pain, numbness, or weakness.  He reported that the pain was manageable with pain medication.  Examination revealed tenderness.  Range of motion testing revealed 90 degrees of forward flexion, 30 degrees of extension, and 30 degrees of lateral flexion bilaterally, all without pain.  Straight leg raise was negative bilaterally, sensation was intact, motor strength was full in the lower extremities, and reflexes were equal and symmetric.  The examining physician noted that the Veteran's condition was "fairly stable."  An October 13, 2011, VA treatment record reveals the Veteran's history of recurrent lower back pain exacerbation with intermittent, shooting pain down to the posterior knees.  He also reported intermittent numbness of the posterior thighs and indicated that his knees buckle "at times," causing weakness of the lower extremities.  A December 22, 2011, Dr. D. treatment record reveals the same clinical findings as those reported in the October 13, 2011, treatment record.  

A January 23, 2012, M.M.C. treatment record reveals revealed non-antalgic gait.  Lumbar range of motion was limited due to pain with forward flexion to approximately 20 degrees and virtually no extension.  There was mild motor weakness of the knee flexors at 4/5+ bilaterally but no gross motor deficit.  There were no sensory deficits and deep tendon reflexes were 3+ bilaterally.  Straight leg raise was positive on the left in a seated position

A May 2013 VA examination record reveals the Veteran's history of constant back pain.  The Veteran reported that his mid-back pain does not radiate but he has flares about once weekly, lasting ten to fifteen minutes until he can stretch it out.  He also reported having radicular low back pain with pain flares with spasm every other week.  He reported that the flares are associated with severe pain lasting 24 hours and spasms lasting 30 minutes.  He stated that if he has a flare at work, he goes home and estimated that he lost three to five days per month due to the back disability.  He denied physician-prescribed bedrest.  He reported that he had a desk job.  Range of motion testing revealed forward flexion to 70 degrees with pain beginning at 50 degrees, extension to 30 or greater degrees with pain beginning at 30 or greater, right lateral flexion to 25 degrees without pain, left lateral flexion to 15 degrees with pain throughout, right lateral rotation to 30 degrees without pain, and left lateral rotation to at least 30 degrees with pain beginning at 30 degrees or greater.  After repetition, forward flexion was further limited to 55 degrees.  There was no additional limitation of extension, lateral flexion, or rotation.  The examiner found the Veteran had functional impairment due to less movement than normal and pain on movement.  Examination revealed tenderness or pain to palpation but no guarding or muscle spasm.  Motor strength was full, and there was no atrophy.  Deep tendon reflexes were 3+.  Sensation was intact except at the left foot/toes, where it was decreased.  Straight leg raise was negative.  The examiner found the Veteran had constant mild constant pain and mild numbness, which the examiner attributed to mild radiculopathy involving the sciatic nerve.  There was no intervertebral disc syndrome.  The examiner found the thoracolumbar spine disorder affected the Veteran's ability to work.  

Prior to May 13, 2013

Based on the Board's review of the evidence, a disability rating in excess of 10 percent is not warranted at any point prior to May 13, 2013, because the low back disability never resulted in limitation of forward flexion to 60 degrees or less, combined range of motion to 235 degrees or less, or guarding or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that the evidence dated during this period consistently reveals negative histories as to flare-ups.  

The Board acknowledges that M.M.C. treatment records reveal findings of forward flexion limited to 20 degrees and extension essentially limited to 0 degrees.  Although these findings are competent, the Board finds they are not credible and thus not probative as they are inconsistent with the other medical evidence, including records dated within a week of M.M.C. findings, which consistently reflects forward flexion to at least 90 degrees and extension to at least 20 degrees, and the Veteran's own testimony which concedes flexion to approximately 90 degrees, and the M.M.C. treatment records do not suggest that the Veteran was in the middle of a flare-up or exacerbation at the time of the M.M.C. examination.  Thus, the Board finds the findings reported in the M.M.C. treatment records are not an appropriate basis for a higher rating.  

The Board further acknowledges that the record includes one finding of spasm during this period, that noted in October 2008 and findings of abnormal spinal contour.  The record does not indicate that the spasm caused the abnormal spinal contour, however, and because the record includes no evidence, to include history, of persistent or even intermittent spasm during this period, the Board finds the evidence does not suggest the existence of such a link.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  Although the Veteran has reported radicular pain and lower extremity weakness and numbness and the record includes diagnoses of radiculopathy, there is no objective evidence of neurological deficit:  the record does not include any electromyograms reflecting radiculopathy, the results of motor and sensory tests were normal, and reflexes were present and symmetric.  The Board finds the objective medical findings are more probative than the Veteran's subjective histories of radicular symptoms.  The Board acknowledges that the M.M.C. treatment records reveal findings of diminished knee flexors.  This Board finds these findings are less probative than the otherwise consistent findings of full motor strength, however, particularly given the significant discrepancy between the range of motion findings reported by M.M.C. and the Veteran and all other medical records.  Additionally, the record does not include a diagnosis of intervertebral disc syndrome, and the May 2013 VA examiner concluded that there is no intervertebral disc syndrome.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

From May 13, 2013

Based on the Board's review of the evidence, a rating in excess of 20 percent is not warranted for functional impairment of the spine at any point during this period of the claim because the low back disability has never resulted in limitation of forward flexion to 30 degrees or less or ankylosis.  Instead, the record shows flexion to 55 degrees and no history of increased limitation of motion during flare-ups.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The Board acknowledges that the record includes earlier findings of limitation of flexion to 20 degrees, notably those associated with treatment by M.M.C.  The Board finds these findings are not indicative of the Veteran's range of motion during this period, however:  as discussed above, the Board finds the range of motion findings reported by M.M.C. are not probative.   

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  The Veteran has been assigned separate ratings for lower extremity radiculopathies, the evidence does not reflect any medical findings indicative of an additional objective neurological deficit due to the lumbar spine disability, and the VA examiner determined that there is no intervertebral disc syndrome.  Therefore, the Board concludes that the low back disability does not warrant a higher or additional separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

The Board has also considered whether a higher rating is warranted for the radiculopathy of the right or left lower extremity.  The Board acknowledges that the Veteran has reported pain, numbness, tingling, and weakness in the lower extremities.  The record does not suggest that these symptoms more nearly approximate the  moderate incomplete paralysis required for a higher rating, however: the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such impairment.  The evidence predominantly reflects findings of intact and symmetric deep tendon reflexes, normal muscle tone, normal gait, and normal motor strength.  The Board finds the consistently normal medical findings are more probative than the Veteran's histories of symptoms in determining the severity of the radiculopathies.  Thus, the Board finds the impairment more nearly approximates mild incomplete paralysis of the left or right sciatic nerve and, a schedular rating higher than 10 percent is not warranted for either lower extremity.

Other Considerations

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back impairment is manifested by pain and limitation of motion of the back and pain and numbness in the lower extremities.  The symptoms and impairment from the disability are contemplated by the ratings assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  The Board acknowledges the Veteran's argument that the rating criteria do not adequately reflect his disability because he is hyperflexible, with a greater than normal range of motion.  It appears the Veteran's argument is that if he were to have normal flexibility, he would have a greater degree of limitation of motion.  The fact remains that the Veteran demonstrates a range of motion too significant to warrant a higher rating, and there is no evidence of functional impairment more analogous to a higher rating, even considering the greater degree of range of motion.  In the absence of such evidence, the Board finds the rating criteria are not inadequate.  Moreover, the ratings assigned are based upon average industrial impairment, not the specific industrial impairment of the claimant.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not suggest that the Veteran is unemployed.  Thus, Rice is inapplicable.


ORDER

The Board having determined that the Veteran's low back disability does not warrant a rating in excess of 10 percent prior to May 13, 2013, a rating in excess of 20 percent for functional impairment of the spine beginning May 13, 2013, or separate ratings in excess of 10 percent for radiculopathy involving each lower extremity beginning May 13, 2013, the benefits sought on appeal are denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


